Stayton, Associate Justice.
The record shows that “The Wise County Coal Company,” a private corporation, was made a defendant in this action, and that relief was sought against it as well as the other parties defendant of such character that the same could not be given without affecting all the defendants alike in this respect. It further appears that a judgment was rendered in favor of all the defendants, and yet no appeal was perfected as against the defendant corporation. The judgment is an entirety, and this court will not revise it until all the parties defendant are brought before it. Such a judgment in favor of many defendants cannot be appealed from by piecemeal. The appeal attempted in this case must, therefore, be dismissed. It is so ordered.
Appeal Dismissed.
[Opinion delivered April 30, 1886.]